Citation Nr: 0423305	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  97-22 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. Section 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, as a 
result of surgical treatment by VA in June 1983 and February 
1984. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
1995 and February 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board issued a decision in January 1999 that denied (as 
not well grounded) the veteran's for compensation under the 
provisions of 38 U.S.C.A. Section 1151 (for additional 
disability of the back, with neurological impairment of the 
lower extremities, as result of VA surgical treatment in June 
1983 and February 1984).  Although the January 1999 Board 
decision was initially upheld by the U.S. Court of Appeals 
for Veterans Claims (Court) in a September 2000 memorandum 
decision, the veteran appealed the Court's decision to the 
Federal Circuit Court, who in March 2001 remanded the claim 
back to the Court of Appeals for Veterans Claims.  In March 
2001, the Court of Appeals for Veterans Claims in turn 
vacated its previous September 2000 memorandum decision and 
remanded the claim back to the Board.  In December 2003, the 
Board remanded the claim to the RO for additional development 
that included a request for treatment records.  The RO 
undertook additional development and provided the veteran 
notice under the provisions of the VCAA, issued a 
supplemental statement of the case, and returned the claim to 
the Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination in order to 
assist in substantiating the claim for VA compensation 
benefits. 

2.  The competent medical evidence of record demonstrates 
that the veteran does not have any additional disability of 
the back, or neurological impairment of the lower 
extremities, as a result of surgical treatment by VA in June 
1983 and February 1984.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for additional disability of the back, 
with neurological impairment of the lower extremities, as a 
result of surgical treatment by VA in June 1983 and February 
1984, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.102, 3.159 
(2003); 38 C.F.R. §§ 3.358, 3.800 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish 
compensation under the provisions of 38 U.S.C.A. § 1151.  A 
February 2004 RO letter notified the veteran what must be 
demonstrated to establish compensation under the provisions 
of 38 U.S.C.A. § 1151, advised the veteran what evidence VA 
would obtain, that VA would request any information or 
evidence the veteran wanted VA to obtain, including any 
medical evidence from his doctors about which he told VA, and 
requested the veteran to provide information regarding 
medical treatment.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal; however, the original RO decision 
that is the subject of this appeal was entered in December 
1995, before the enactment of VCAA.  Obviously, VA could not 
have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used "when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached" 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967)).  See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Court shall "take due account of 
the rule of prejudicial error").   

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in 
February 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a supplemental statement of the 
case was provided to the appellant.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the case of the veteran's claim, each of the four content 
requirements of a VCAA notice has been fully satisfied.  In 
the February 2004 letter, the RO asked the veteran to inform 
the RO about any additional information or evidence that he 
wanted the RO to obtain, and specifically asked the veteran 
to "provide us with any evidence or information you may have 
pertaining to your appeal."  In addition, in a letter 
informing the veteran that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all VA and private treatment records indicated by 
the veteran.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the veteran was 
afforded VA compensation examinations and medical etiology 
opinions.  The record contains sufficient medical evidence 
for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____). 

II.  Compensation under 38 U.S.C.A. § 1151

The veteran contends that he suffered additional disability 
of the back and lower extremities as a result of VA surgical 
treatment in June 1983 and February 1984.

Title 38, United States Code § 1151 provides, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

The veteran's claim was filed before October 1, 1997; 
therefore, the issue before the Board is whether the veteran 
has additional disability "as a result of" VA 
hospitalization or medical or surgical treatment or 
examination.  The veteran is not required to show negligence, 
error in judgment or other fault in the hospitalization or 
medical or surgical treatment furnished by VA in June 1983 
and February 1984.  See Brown v. Gardner, 115 S.Ct. 552 
(1994).  The medical evidence must only demonstrate that the 
additional disability occurred as the result of VA treatment.  
38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of VA hospitalization or medical or surgical 
treatment, the following considerations will govern:  (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury, and not merely 
coincidental therewith; and 
(2) the mere fact that aggravation occurred will not suffice 
to make the additional disability compensation in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1)(2) (1996).

VA treatment records reflect that in February 1979 the 
veteran was treated for back pain with left buttock and low 
lumbar pain that had begun two weeks prior while bowling.  
Clinical findings included mild paravertebral spasm, numbness 
across the S5 dermatome, and mild left sciatica.   

VA treatment records disclose that in May 1983 the veteran 
was admitted to a VA medical center for evaluation of back 
pain.  A CT (computerized tomography) scan showed disc 
herniation at L4-5.  The veteran underwent a left L4-5 disc 
excision.  In July 1983 he was discharged in satisfactory 
condition.  VA treatment entries in August and November 1983 
reflect decreased pain following disc excision in June 1983; 
decreased sensation of the medial aspect of the left lower 
leg; and some complaints of left sciatica.

In November 1983, the veteran was evaluated by a private 
specialist in orthopedic surgery for the U.S. Social Security 
Administration.  The veteran complained that, since VA disc 
surgery in June 1983, he had continued to have left leg pain, 
with restriction of motion, loss of endurance, and 
intermittent numbness involving the lateral aspect of the 
left calf and foot.  He indicated that the back pain was 
considerably better.  After examination, the clinical 
impression was continued radiculopathy from central L4-5 or 
lateral L5-S1 disc disease.  The orthopedic physician 
indicated that the disc space at L3-4 and L4-5 appeared 
slightly narrowed; the general alignment of the spine was 
fine and there was no sign of instability.

In January 1984, the veteran was readmitted to the VA Medical 
Center with recurrent left sciatica.  Conservative therapy 
had not relieved his pain.  Studies were positive for a 
herniated disc at L4-5 on the left.  The veteran underwent 
the following procedures: lumbar myelogram with CT scan; and 
a left L4-5 disc excision.  The surgery was performed without 
complications.  Postoperatively, the veteran had good relief 
of pain, and he was discharged in satisfactory condition.  

A VA neurosurgery clinic entry in May 1984 reflects that the 
pain was much better.  A January 1985 VA neurosurgery clinic 
entry reflects the veteran's report of continued low back 
pain status post lumbar laminectomy, and that treatment with 
Motrin met with some success.  

Private treatment records Rice Medical Center, dated in 1985 
and 1986 (received into the claims file in February 2004) 
reflect that in December 1985 the veteran had been released 
from VA; was being treated (beginning in November 1985) with 
a TENS unit for lumbar radiculopathy; and the veteran had 
experienced a fall in February 1995 that resulted in a mild 
case of torn ligaments in the low back area.  

In June 1986, in connection with the claim for non-service-
connected pension benefits, the veteran wrote, "I have had 
only limited relief from the pain after the surgeries."  A 
September 1986 VA orthopedic examination report reflects the 
veteran's history of (pre-existing) intermittent low back 
pain since about 1978.  An October 1986 entry in the private 
treatment records Rice Medical Center reflects a history of 
(pre-existing) back injury in 1983 for which the veteran was 
treated at VA.

In August 1994 T. O. O., M.D., a private neurosurgeon, 
reported, in connection with a claim by the veteran for 
Social Security disability benefits that, after examination, 
the impressions were degenerative lumbar spine disease and 
status post L4-5 diskectomy, with no evidence of recurrent 
disc herniation.

A November 1994 VA PM & RS consultation report reflects the 
veteran's continued complaints of constant low back pain that 
radiated into both legs that is aggravated by activity, and a 
general history of his symptoms getting worse over the years.  
The examiner found tenderness, diagnosed chronic pain 
syndrome, and wrote that the test findings suggest strong 
emotional and behavioral components to the pain disorder.  

In February 1995, the veteran asserted a claim under 38 
U.S.C.A. § 1151.  He has contended that the VA surgeries in 
1983 and 1984 failed to correct his back pain and caused 
neurological impairment and pain in his lower extremities.

At a VA spine examination in June 1995 the diagnosis was 
mechanical low back pain, with mild L5-S1 facet degenerative 
joint disease.  The examiner commented that he thought that 
the veteran's present complaints were completely unrelated to 
past VA treatment, and were possibly related to an original 
injury or to current smoking and obesity.  The examiner wrote 
that there was no evidence that previous surgical treatments 
were causing the veteran's current mechanical low back pain.

In March 1996, the veteran was admitted to a VA Medical 
Center for an electromyogram, nerve conduction studies, and 
an examination.  The electromyogram and nerve conduction 
studies showed evidence of bilateral lower lumbar 
radiculopathies, L3 - S1, which were chronic and active.  The 
diagnosis, after examination, was bilateral lumbar 
radiculopathy between L3 and S1.

In January 1997 a VA specialist in neurology found that the 
veteran's ongoing lower back pain, with radicular symptoms, 
by no means implied that he had sustained additional nerve or 
tissue damage as a result of the VA back surgeries.  The 
examiner wrote that, because the initial result was positive, 
the current radiculopathies were recurrent or progressive. 

Private medical records show that the veteran was seen in the 
Rice Clinic in February 1997 for follow-up for low back pain.  
It was noted that he had a long history of back pain and 
prior back surgery in 1983, and that he had had a recent 
exacerbation of pain over the past 1 & 1/2 months.  Clinical 
findings included marked tenderness and limitation of motion 
of the low back, and it was noted that the veteran 
experienced an acute episode of pain during the examination.  
The veteran was treated with medications and physical therapy 
was recommended. When seen for follow-up later that month, it 
was noted that the veteran had improved from his visit 
earlier in February 1997.

In July 1997, the veteran stated that VA physicians had 
refused to explain to him why two VA back surgeries had 
failed to alleviate the pain in his lower back, or why his 
condition had deteriorated to the point that both legs were 
affected after the second surgery.  Also in July 1997, the 
veteran stated that he had written to his private general 
practice physician and asked for a statement that he had 
suffered neurological impairment as a result of two VA back 
surgeries.  The veteran stated that the physician did not 
respond to his letter. 

Treatment records from the Portage County Human Services 
dated from November 1999 to April 2003 reflect no significant 
findings regarding the back or legs.  Private psychological 
treatment records dated in 2003 reflect the veteran's 
continued complaints of pain in the back and legs, that there 
appeared to have been an improvement over the presentation in 
the past, and that the veteran was not receiving any kind of 
treatment for the back and legs.  

After a review of all the lay and medical evidence and 
argument of record, whether or not specifically cited in this 
decision, the Board finds that a preponderance of the 
evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The competent 
medical evidence of record demonstrates that the veteran does 
not have any additional disability of the back, with 
neurological impairment of the lower extremities, as a result 
of surgical treatment by VA in June 1983 and February 1984.  
The evidence shows that, prior to surgical treatment by VA in 
June 1983, the veteran already had had a low back injury, 
paravertebral spasm, numbness across the S5 dermatome, and 
sciatica.  The evidence of record reflects a back injury in 
1983 for which the veteran was treated at VA, and a long 
history of (pre-existing) intermittent low back pain since 
about 1978.  

For several months following the June 1983 surgery, the 
veteran actually had decreased low back pain, although he had 
continued complaints of left leg pain, with restriction of 
motion, loss in endurance, and intermittent numbness 
involving the lateral aspect of the left calf and foot.  

Prior to the February 1984 surgery, in late 1983, the 
veteran's pre-existing complaints were left leg pain, with 
restriction of motion, loss in endurance, and intermittent 
numbness involving the lateral aspect of the left calf and 
foot, radiculopathy from central L4-5 or lateral L5-S1 disc 
disease, and a slightly narrowed disc space at L3-4 and L4-5.  
Postoperatively, and for months following the February 1984 
VA surgery, the veteran had good relief of pain.  It was not 
until several months later that the veteran again complained 
of constant low back pain that radiated into both legs.  In 
August 1994, a private physician found no evidence of 
recurrent disc herniation.  

Assuming, arguendo, that, notwithstanding the evidence of 
improved back pain and improved symptomatology for months 
following each VA surgical procedure, the veteran actually 
had additional disability following the June 1983 or February 
1984 surgeries, the weight of the competent medical evidence 
demonstrates that the claimed additional disability is not 
"a result of" surgical treatment by VA in June 1983 and 
February 1984.  The veteran's claim under 38 U.S.C.A. § 1151 
involves a question of medical causation: whether the 
veteran's claimed additional disability of the back and lower 
extremities was the "result of" VA surgeries in 1983 and 
1984.  The only medical evidence that specifically addresses 
the question at hand, whether he has additional back 
disability or lower extremity disability "as the result of" 
VA surgical treatment in 1983 and 1984, weighs against the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  For example, the June 1995 VA spine 
examination resulted in the opinions that the veteran's 
present complaints were completely unrelated to past VA 
treatment, and were, instead, possibly related to an original 
injury or to current smoking and obesity.  Similarly, the 
January 1997 VA neurologist opined that the veteran's ongoing 
lower back pain, with radicular symptoms, did not imply 
additional nerve or tissue damage as a result of the VA back 
surgeries; instead, the current radiculopathies were 
recurrent or progressive.  In addition, the December 1985 VA 
examination report reflects that the veteran had experienced 
a fall in February 1995 that resulted in a mild case of torn 
ligaments in the low back, and the November 1994 examiner 
wrote that the test findings suggest strong emotional and 
behavioral components to the veteran's pain disorder.

Notwithstanding the advice to the veteran that what was 
lacking in his case was favorable medical opinion evidence 
relating the claimed additional disabilities of the low back 
disability or lower extremities to VA treatment in 1983 and 
1984, the veteran has not submitted favorable medical opinion 
evidence in support of his claim.  As the analysis above 
reflects, VA fulfilled its duty to assist the veteran by 
obtaining medical opinions on the question of etiology of the 
claimed additional disabilities of the low back disability or 
lower extremities to VA treatment in 1983 and 1984; however, 
the only medical opinion evidence of record weighs against 
the veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  The medical evidence of record does not 
otherwise include a favorable medical opinion.  While the 
veteran is competent to report and describe to a medical 
professional any symptoms he experiences at any time, it is 
the province of health care professionals to enter 
conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and the underlying causes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In January 1998, the veteran stated that, for him to prevail 
on his claim under 
38 U.S.C.A. § 1151, he had only to show that his condition 
worsened following VA treatment.  The Board finds that that 
is not a correct statement of the law, which, as set forth 
above, requires competent medical evidence that the veteran's 
additional disability of the low back and lower extremities 
was "as a result of" VA treatment, not just that sometime 
after the treatment was rendered the patient's condition 
worsened.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back, with neurological impairment of the 
lower extremities, as a result of surgical treatment by VA in 
June 1983 and February 1984.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§§ 3.102, 3.159 (2003); 38 C.F.R. §§ 3.358, 3.800 (1996).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the back, with neurological 
impairment of the lower extremities, as result of surgical 
treatment by the Department of Veterans Affairs in June 1983 
and February 1984, is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



